DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,268,932. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
US PAT 11,268,932
Claim 1. A method for determining a detection threshold used for determining the presence of a particle in a system, comprising: a) collecting channel data from a sensor; b) calculating a detection threshold based on a measure of background noise in the system; c) processing the channel data to identify a ferrous and nonferrous signal; d) processing the ferrous and nonferrous signals to determine signal peaks above the detection threshold; e) adjusting the detection threshold if more signal peaks are observed than allowable particles in a given time window; and f) transmitting the detection threshold determined in step e).
Claim 12. The method as recited in claim 1, wherein the channel data is I and Q data.
Claim 1. A method for determining a detection threshold used for determining the presence of a particle in a system, comprising: a) collecting I and Q channel data from a sensor; b) calculating a detection threshold based on a measure of background noise in the system; c) processing the I and Q channel data to identify a ferrous and nonferrous signal; d) processing the ferrous and nonferrous signals to determine signal peaks above the detection threshold; e) adjusting the detection threshold if more signal peaks are observed than allowable particles in a given time window; and f) transmitting the detection threshold determined in step e).
Claim 2. The method as recited in claim 1, further comprising converting the channel data to digital data within a controller on-board an aircraft.
Claim 2. The method as recited in claim 1, further comprising converting the I and Q channel data to digital I and Q data within a controller on-board an aircraft.
Claim 3. The method as recited in claim 1, further comprising continually filling a buffer of the controller with the channel data.
Claim 3. The method as recited in claim 1, further comprising continually filling a buffer of the controller with the I and Q channel data.
Claim 4. The method as recited in claim 3, wherein the sensor is an oil debris monitor sensor.
Claim 4. The method as recited in claim 3, wherein the sensor is an oil debris monitor sensor.
Claim 5. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a particle detection algorithm.
Claim 5. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a particle detection algorithm.
Claim 6. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a rate limit algorithm.
Claim 6. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a rate limit algorithm.
Claim 7. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a detectability calculation algorithm.
Claim 7. The method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a detectability calculation algorithm.
Claim 8. The method as recited in claim 1, wherein step c) comprises processing the ferrous and nonferrous signals to determine signal peaks above C*RMS of the signals.
Claim 8. The method as recited in claim 1, wherein step c) comprises processing the ferrous and nonferrous signals to determine signal peaks above C*RMS of the ODM I,Q signals.
Claim 9. The method as recited in claim 8, wherein C is a calculated constant determined by analyzing system data to determine how an adjusted threshold would impact the particle detection threshold.
Claim 9. The method as recited in claim 8, wherein C is a calculated constant determined by analyzing system data to determine how an adjusted threshold would impact the particle detection threshold.
Claim 10. The method as recited in claim 9, wherein C is less than or equal to 4.
Claim 10. The method as recited in claim 9, wherein C is 2.5 to 4.
Claim 11. The method as recited in claim 10, wherein the RMS calculation using the raw signal data is determined in a fixed time window.
Claim 11. The method as recited in claim 10, wherein the RMS calculation using the raw I and Q data is determined in a fixed time window.
Claim 13. A method of monitoring a sensing system,
 comprising: receiving a calculated detection threshold; 
identifying a rate limit as a function of the calculated detection threshold; calculating a rate limit influence factor; 
summing a discrete rate limit influence continuously over a window to calculate the rate limit; 
transmitting the calculated rate limit to a particle release rate comparison algorithm; and 
generating an alert if the calculated rate limit is below an acceptable limit.
[The claim I. preamble recites a method for determining a detection threshold for determining the presence of a particle which is encompassed the sensing system recited in the preamble of claim 13 of the instant application.]
Claim 12. The method as recited in claim 1, further comprising: g) receiving the calculated detection threshold; 
h) identifying a rate limit as a function of the calculated detection threshold; i) calculating a rate limit influence factor; 
j) summing a discrete rate limit influence continuously over a window to calculate the rate limit; 
k) transmitting the calculated rate limit to a particle release rate comparison algorithm; and
 l) generating an alert if the calculated rate limit is below an acceptable limit.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gascoyne et al. (US PUB 2003/0102854), hereinafter Gascoyne.

With respect to claim 1, Gascoyne discloses a method for determining a detection threshold used for determining the presence of a particle in a system (See the abstract of Gascoyne), comprising: a) collecting channel data from a sensor (See paragraph [0019] of Gascoyne); b) calculating a detection threshold based on a measure of background noise in the system (See paragraph [0019] of Gascoyne); c) processing the channel data to identify a ferrous and nonferrous signal (See the permittivity disclosed in paragraph [0019] of Gascoyne); d) processing the ferrous and nonferrous signals to determine signal peaks above the detection threshold (See paragraph [0112] of Gascoyne); e) adjusting the detection threshold if more signal peaks are observed than allowable particles in a given time window (See paragraph [0100] of Gascoyne); and f) transmitting the detection threshold determined in step e) (See paragraphs [0099]-[0102] of Gascoyne).
With respect to claim 3, Gascoyne discloses the method as recited in claim 1, further comprising continually filling a buffer of the controller with the channel data (See [52] in figure 33 of Gascoyne).
With respect to claim 4, Gascoyne discloses the method as recited in claim 3, wherein the sensor is an oil debris monitor sensor (See paragraph [0159] of Gascoyne).
With respect to claim 5, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a particle detection algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 6, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a rate limit algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 7, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a detectability calculation algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 8, Gascoyne discloses the method as recited in claim 1, wherein step c) comprises processing the ferrous and nonferrous signals to determine signal peaks above C*RMS of the signals (See paragraph [0112] of Gascoyne).
With respect to claim 9. Gascoyne discloses the method as recited in claim 8, wherein C is a calculated constant determined by analyzing system data to determine how an adjusted threshold would impact the particle detection threshold (See paragraph [0120] of Gascoyne).
With respect to claim 10, Gascoyne discloses the method as recited in claim 9, wherein C is less than or equal to 4 (See paragraph [0106] of Gascoyne).
With respect to claim 11, Gascoyne discloses the method as recited in claim 10, wherein the RMS calculation using the raw signal data is determined in a fixed time window (See paragraph [0038] of Gascoyne).
With respect to claim 12, Gascoyne discloses the method as recited in claim 1, wherein the channel data is I and Q channel data (See the permittivity disclosed in paragraph [0019] of Gascoyne).
With respect to claim 14, Gascoyne discloses the method of claim 13, wherein the rate limit is derived from a critical release rate measured by accumulated particle count, accumulated particle mass, or combinations thereof (See paragraphs [0059] and [0082] of Gascoyne).

With respect to claim 15, Gascoyne discloses an oil system for a gas turbine engine, comprising: an oil flow path (See paragraph [0063] of Gascoyne); an in-line oil debris monitor sensor (See the abstract of Gascoyne); a controller in communication with the in-line oil debris monitor sensor to determine whether a particle is present (See paragraphs [0096] and [0140] of Gascoyne), a detection threshold for presence of the particle determined as a function of background noise (See paragraph [0019] of Gascoyne); and a tangible, non-transitory memory (See [52] in figure 33 of Gascoyne) configured to communicate with the controller (See paragraph [0160] of Gascoyne), the tangible, non-transitory memory having instructions stored thereon that (See paragraphs [0104] and [0140] of Gascoyne), in response to execution by the controller (See paragraph [0140] of Gascoyne), perform operations comprising: processing (See [54] in figure 33 of Gascoyne) ferrous and nonferrous signals (See the permittivity disclosed in paragraph [0019] of Gascoyne) to determine signal peaks above a detection threshold (See paragraph [0112] of Gascoyne); adjusting the detection threshold if more signal peaks are observed than allowable particles in a given time window (See paragraph [0100] of Gascoyne); and summing a discrete rate limit influence continuously over a window to calculate the rate limit (See paragraph [0091] of Gascoyne).
With respect to claim 17, Gascoyne discloses the system as recited in claim 15, wherein the system will issue a health warning when the detection threshold is below a calculate value (See paragraph [0016] of Gascoyne).
With respect to claim 18, Gascoyne discloses the system as recited in claim 17, wherein a rate limit is determined as a function of the detection threshold (See paragraph [0091] of Gascoyne). 

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gascoyne as applied to claim 1 above, and further in view of Hagen et al. (US PUB 2018/0023414), hereinafter Hagen
With respect to claim 2, Gascoyne discloses the method as recited in claim 1, further comprising converting the channel data to digital data within a controller (See paragraphs [0096] and [0140] of Gascoyne) but fails to disclose said controller is disposed on-board an aircraft. However, Hagen does disclose a controller on-board an aircraft (See paragraph [0051] of Hagen). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Gascoyne to include the method step as disclosed by Hagen because doing so ensures high purity aircraft lubrication fluids.
With respect to claim 16, Gascoyne discloses the system as recited in claim 15, comprising an oil flow path (See the abstract of Gascoyne) but fails to disclose wherein the oil flow path is in communication with a geared architecture of the gas turbine engine. However, Hagen does disclose wherein the oil flow path is in communication with a geared architecture of the gas turbine engine (See the abstract of Hagen). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Gascoyne to include the method step as disclosed by Hagen because doing so ensures high purity aircraft lubrication fluids.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2015/0293009 discloses a particle counter and classification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858